                        Case 8:19-bk-00381-MGW                    Doc 5       Filed 01/19/19         Page 1 of 5
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 19-00381-MGW
Dale Thomas Wineberger                                                                                     Chapter 7
Danielle Wineberger
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113A-8                  User: jmontero                     Page 1 of 2                          Date Rcvd: Jan 17, 2019
                                      Form ID: 309A                      Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 19, 2019.
db/jdb         +Dale Thomas Wineberger,    Danielle Wineberger,   12360 Straight Street,
                 Brooksville, FL 34614-2930
27999528       +Bayfront Health,   17240 Cortez Blvd,    Brooksville, FL 34601-8921
27999529       +Carol Fournier,   3363 Chadwick Ave,    Spring Hill, FL 34609-2602
27999530       +Central Credit Services, LLC,    9550 Regency Square Blvd,    Suite 500A,
                 Jacksonville, FL 32225-8169
27999531       +Dept of Ed / 582 / Nelnet,    Attn: Claims,   Po Box 82505,    Lincoln, NE 68501-2505
27999533       +Joseph F. Rosen, Esq,   806 Douglas Road, Suite 200,    Miami, FL 33134-2082
27999542       +US Deptartment of Education/Great Lakes,    Attn: Bankruptcy,    Po Box 7860,
                 Madison, WI 53707-7860

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: Gina@LawGina.com Jan 17 2019 23:41:45       Gina A Rosato,
                 Gina Rosato Law Firm, P.A.,    8870 N. Himes Avenue, Suite 629,     Tampa, FL 33614
tr             +EDI: QAESPOSITO.COM Jan 18 2019 04:28:00       Angela Welch,    12157 West Linebaugh Avenue,
                 PMB 401,   Tampa, FL 33626-1732
ust            +E-mail/Text: ustpregion21.tp.ecf@usdoj.gov Jan 17 2019 23:43:24
                 United States Trustee - TPA7/13,    Timberlake Annex, Suite 1200,     501 E Polk Street,
                 Tampa, FL 33602-3949
27999527        EDI: CBSAAFES.COM Jan 18 2019 04:28:00       AAFES,   Attention: Bankruptcy,     Po Box 650060,
                 Dallas, TX 75265
27999532       +EDI: DISCOVER.COM Jan 18 2019 04:28:00       Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
27999534       +EDI: CBSKOHLS.COM Jan 18 2019 04:28:00       Kohls/Capital One,    Kohls Credit,    Po Box 3120,
                 Milwaukee, WI 53201-3120
27999535       +EDI: MID8.COM Jan 18 2019 04:28:00      Midland Funding,     2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
27999536       +EDI: NFCU.COM Jan 18 2019 04:38:00      Navy FCU,    Attn: Bankruptcy,    Po Box 3000,
                 Merrifield, VA 22119-3000
27999537       +E-mail/Text: bankruptcy@loanpacific.com Jan 17 2019 23:43:44        Pacific Union Financial,
                 Attn: Bankruptcy,    1603 Lbj Freeway, Suite 500,    Farmers Branch, TX 75234-6071
27999538       +EDI: PRA.COM Jan 18 2019 04:28:00      Portfolio Recovery,     Po Box 41021,
                 Norfolk, VA 23541-1021
27999539       +EDI: DRIV.COM Jan 18 2019 04:28:00      Santander Consumer USA,     Attn: Bankruptcy,
                 Po Box 961245,    Fort Worth, TX 76161-0244
27999540       +EDI: RMSC.COM Jan 18 2019 04:28:00      Synchrony Bank/Care Credit,     Attn: Bankruptcy Dept,
                 Po Box 965061,    Orlando, FL 32896-5061
27999541       +EDI: RMSC.COM Jan 18 2019 04:28:00      Synchrony/Ashley Furniture Homestore,      Attn: Bankruptcy,
                 Po Box 965064,    Orlando, FL 32896-5064
27999543       +EDI: USAA.COM Jan 18 2019 04:28:00      USAA Federal Savings Bank,     Attn: Bankruptcy,
                 10750 Mcdermott Freeway,    San Antonio, TX 78288-1600
27999544       +EDI: VERIZONCOMB.COM Jan 18 2019 04:28:00       Verizon Wireless,
                 Attn: Verizon Wireless Bankruptcy Admini,     500 Technology Dr, Ste 550,
                 Weldon Spring, MO 63304-2225
                                                                                               TOTAL: 15

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 19, 2019                                            Signature: /s/Joseph Speetjens
                   Case 8:19-bk-00381-MGW          Doc 5    Filed 01/19/19     Page 2 of 5



District/off: 113A-8         User: jmontero              Page 2 of 2                  Date Rcvd: Jan 17, 2019
                             Form ID: 309A               Total Noticed: 22

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 17, 2019 at the address(es) listed below:
              Angela Welch    welchtrustee@gmail.com, aesposito@ecf.epiqsystems.com
              Gina A Rosato   on behalf of Joint Debtor Danielle Wineberger Gina@LawGina.com,
               nicole@lawgina.com
              Gina A Rosato   on behalf of Debtor Dale Thomas Wineberger Gina@LawGina.com, nicole@lawgina.com
              United States Trustee - TPA7/13   USTPRegion21.TP.ECF@USDOJ.GOV
                                                                                            TOTAL: 4
                       Case 8:19-bk-00381-MGW                            Doc 5     Filed 01/19/19        Page 3 of 5
Information to identify the case:
Debtor 1              Dale Thomas Wineberger                                            Social Security number or ITIN        xxx−xx−0956
                      First Name   Middle Name      Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2              Danielle Wineberger                                               Social Security number or ITIN        xxx−xx−7859
(Spouse, if filing)
                      First Name   Middle Name      Last Name                           EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 1/16/19
Case number:          8:19−bk−00381−MGW


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Dale Thomas Wineberger                              Danielle Wineberger

2.      All other names used in the
        last 8 years

3.     Address                                   12360 Straight Street                              12360 Straight Street
                                                 Brooksville, FL 34614                              Brooksville, FL 34614

4.     Debtor's attorney                         Gina A Rosato                                      Contact phone 813−463−8000
                                                 Gina Rosato Law Firm, P.A.
       Name and address                          8870 N. Himes Avenue, Suite 629                    Email: Gina@LawGina.com
                                                 Tampa, FL 33614

5.     Bankruptcy Trustee                        Angela Welch                                       Contact phone 813−814−0836
                                                 12157 West Linebaugh Avenue
       Name and address                          PMB 401
                                                 Tampa, FL 33626

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                      Case 8:19-bk-00381-MGW                          Doc 5         Filed 01/19/19            Page 4 of 5
Debtor Dale Thomas Wineberger and Danielle Wineberger                                                       Case number 8:19−bk−00381−MGW


6. Bankruptcy Clerk's Office                   Sam M. Gibbons United States Courthouse                      Hours open:
                                               801 North Florida Avenue, Suite 555                          Monday − Friday 8:30 AM −
   Documents in this case may be filed at this Tampa, FL 33602                                              4:00PM
   address. You may inspect all records filed
   in this case at this office or online at
   www.pacer.gov.                                                                                           Contact phone 813−301−5162

                                                                                                            Date: January 17, 2019

7. Meeting of creditors                         February 19, 2019 at 09:00 AM                               Location:

   Debtors must attend the meeting to be        The meeting may be continued or adjourned to a Room 100−C, 501 East Polk St.,
   questioned under oath. In a joint case,      later date. If so, the date will be on the court (Timberlake Annex), Tampa, FL
   both spouses must attend. Creditors may
   attend, but are not required to do so. You   docket.                                          33602
   are reminded that Local Rule 5073−1
   restricts the entry of personal electronic     *** Debtor(s) must present Photo ID and acceptable
   devices into the Courthouse.                  proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                         The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                Filing deadline: April 22, 2019
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or

                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under § 727(a)(8) or (9).


                                                Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                exempt. If you believe that the law does not authorize an
                                                exemption claimed, you may file an objection.


10. Proof of claim                              No property appears to be available to pay creditors. Therefore, please do not file a
                                                proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a
                                     motion asking the court to extend the deadlines in this notice. Consult an attorney
                                     familiar with United States bankruptcy law if you have any questions about your rights
                                     in this case.

12. Exempt property                             The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                objection by the deadline to object to exemptions in line 9.

13. Voice Case Info. System                     McVCIS provides basic case information concerning deadlines such as case opening and closing
    (McVCIS)                                    date, discharge date and whether a case has assets or not. McVCIS is accessible 24 hours a day
                     Case 8:19-bk-00381-MGW                        Doc 5        Filed 01/19/19            Page 5 of 5
                                              except when routine maintenance is performed. To access McVCIS toll free call
                                              1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline       page 2
